DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-7 in the reply filed on 02/04/2021 is acknowledged.  The traversal is on the ground(s) that the feature of “wherein particles of the metal oxide composite have a diameter of 100 nm to 1000 nm, whereby the metal oxide composite causes Mie scattering of blue light” is not disclosed in prior arts.  This is not found persuasive because this new feature has been taught in the Zhu reference as stated below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916).
Regarding claims 1, 3 Zhu discloses capsule Quantum Dot (QD) composition, comprising a mesoporous material in submicron or micron order, quantum dots (QDs) adsorbed in pores of the mesoporous material (thus forming metal oxide composite), and a encapsulation material for encapsulating the QDs in the pores of the mesoporous material (claim 1). The transparent mesoporous material can be silicon dioxide (para 0040), where the silicon dioxide corresponds to metal oxide of the present invention. The mesoporous material are in submicron range which means that particle size is less than 1 micron (1000 nm) and meets the claim limitation. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
As Zhu discloses metal oxide composite as presently claimed, it therefore would be obvious that metal oxide composite would intrinsically cause Mie scattering of blue light. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, of making the claimed composition.  Therefore, the claimed properties would be intrinsically be capable to be achieved by the quantum dots composition disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; 

Regarding claim 6, although Zhu does not disclose the claimed weight percent. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 7, Zhu discloses capsule Quantum Dot (QD) composition, comprising a mesoporous material in submicron or micron order, quantum dots (QDs) adsorbed in pores of the mesoporous material (thus forming metal oxide composite), and a encapsulation material for encapsulating the QDs in the pores of the mesoporous material (claim 1). 
Alternatively, although Zhu does not disclose quantum dots composition is prepared by claim process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Zhu  meets the requirements of the claimed product, Zhu  clearly meet the requirements of present claims quantum dot composition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) in view of Zhao et al. (US 2016/0336490) or Tang et al. (US 2015/0279934). 
Regarding claim 4, Zhu fails to disclose the polymer coating films formed on surfaces of the quantum dots.
Whereas, Zhao discloses method of fabricating a semiconductor structure comprises forming a quantum dot.  An insulator layer of silica is then formed encapsulating the quantum dot to create a coated quantum dot, using a reverse micelle sol-gel reaction (abstract). The quantum dot is coated with a polymer (para 0038).
Alternatively, Tang discloses quantum dot coated with a polymer (see figure 1, claim 1). The blue quantum dot composite particle comprises a core and a shell that covers the core, wherein the core is a blue quantum dot, the shell is formed of a 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat the surface of quantum dots of Zhao with a polymer as taught by Zhao or Tang motivated by the desire to have improved fluorescence efficiency and high photostability and excellent processability. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0243916) in view of  Gardener et al. (US 2011/0272720) or Murugesan et al. (US 10413966). 
Regarding claim 5, Zhu discloses the submicron or micron order mesoporous material 10 is a material which has a porous structure and of which a pore size is in submicron order or micron order (para 0034). However, Zhu fails to disclose the pores of the metal oxide composite have a volume ratio of 5-65 with respect to the total volume.
Whereas, Gardner discloses the porous layer generally has a thickness between 0.5 and 40 microns.  The porous layer may have a porosity between 5% and 80% and often has a porosity between 20% and 40%.  The porosity is limited on the lower end by the ability of the porous layer to scatter light and on the upper end by the resistivity and mechanical stability of the porous layer (para 0061).
 Alternatively, Murusegan Nanoparticles for use in the treatment of a well have a magnetic core of iron, nickel or cobalt or an alloy thereof; a carbon shell encapsulating the magnetic core; at least one organic functional group on the surface of the carbon shell through covalent bonding; and a coating of amorphous carbon nitride 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to have the pores of Zhao with a volume percent of 5-30 as taught by Gardner or Murusegan  motivated by the desire to have improved conductivity and physical properties such as strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RONAK C PATEL/Primary Examiner, Art Unit 1788